Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 1 of 10 PageID: 958




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  RALPH LAUREN CORPORATION,                               Civil Action No. 20-10167 (SDW) (LDW)

                        Plaintiff,

                  v.                                      OPINION

  FACTORY MUTUAL INSURANCE
  COMPANY,
                                                          May 12, 2021
                        Defendant.


 WIGENTON, District Judge.
        Before this Court are Plaintiff Ralph Lauren Corporation’s (“Plaintiff”) Motion for Partial

 Judgment on the Pleadings and Factory Mutual Insurance Company’s (“Defendant”) Cross-

 Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil Procedure (“Rule”) 12(c).

 This Court has jurisdiction pursuant to 28 U.S.C. § 1332. Venue is proper pursuant to 28 U.S.C.

 § 1391(b). This Court, having considered the parties’ submissions, decides this matter without

 oral argument pursuant to Rule 78. For the reasons stated herein, Plaintiff’s Motion is DENIED

 and Defendant’s Cross-Motion is GRANTED.

 I.     BACKGROUND AND PROCEDURAL HISTORY

        Founded in 1967, Plaintiff is a “global leader” in the business of designing, marketing, and

 distributing premium lifestyle products such as clothing and accessories. (D.E. 1 ¶ 7.) Plaintiff

 operates over 1,000 stores globally. (Id. ¶ 9.) When the COVID-19 pandemic reached the United

 States (“U.S.”) in early 2020, public officials across the country, including those in New Jersey,

 New York City, and Los Angeles issued emergency orders (“Stay-at-Home Orders”) to prevent

                                                 1
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 2 of 10 PageID: 959




 the spread of SARS-CoV-2 (the “Virus”). (Id. ¶¶ 23–24, 34, 38–40; D.E. 30-1 at 2.) The Stay-at-

 Home Orders “typically require[d] . . . ‘non-essential’” businesses to close, including Plaintiff’s

 stores in applicable U.S. locations and other countries with similar government orders. (D.E. 1 ¶¶

 38, 48–50.) Many U.S. locations subsequently opened, subject to government orders that limited

 operational capacity.        (Id. ¶ 49.) The government restrictions caused Plaintiff “substantial

 damage” (id. ¶ 52)—from expenses incurred to continue business as practicable to lost profits.

 (See id. ¶ 51.) Plaintiff also avers that COVID-19 and the Stay-at-Home Orders caused it to suffer

 “direct physical loss and/or damage to its property.” (Id. ¶ 55.)

          On March 30, 2020, Plaintiff filed an initial claim for insurance coverage under a policy

 (the “Policy”) issued by Defendant. 1 (Id. ¶¶ 14, 109.) The Policy insures Plaintiff’s covered

 locations “against all risks of physical loss or damage, except as [ ] excluded.” (D.E. 1-1 (“P.”) at

 1.) 2 Plaintiff maintains that its claim falls under the following “Property Damage” and “Time

 Element” Policy provisions:

          Provision                              Providing Certain Coverage . . .
       Protection and        “for actions to temporarily protect or preserve insured property; provided
       Preservation of       such actions are necessary due to actual, or to prevent immediately
          Property           impending, insured physical loss or damage to such insured property.” (P.
     (Property Damage)       at 40; D.E. 1 ¶¶ 77–78.)
        Time Element         “subject to the applicable limit of liability that applies to the insured
                             physical loss or damage . . . .” (P. at 46; D.E. 1 ¶¶ 79–81.)
       Extra Expense         “to temporarily continue as nearly normal as practicable the conduct of the
      (Time Element)         Insured’s business[.]” (P. at 50; D.E. 1 ¶¶ 82–83.)



 1
   Plaintiff was insured under Policy No. 1051410, covering a period from May 1, 2019 to May 1, 2020. (D.E. 1 ¶ 14.)
 Plaintiff also claims Defendant issued a “substantially similar” policy for a period covering May 1, 2020 through May
 1, 2021. (Id. ¶ 15.) Because Plaintiff narrowed its breach of contract claims to “the Policy” (see id. ¶¶ 159–88), failed
 to include a copy of the subsequent policy with its pleadings, and never alleged it filed a claim under the subsequent
 policy, this Court’s decision is confined to the Policy for the term May 1, 2019 to May 1, 2020.

 2
   Consistent with the parties’ briefing, this Court refers to the Bates Stamp pagination in Docket Entry Number 1-1.
 Otherwise, page references the Complaint’s exhibits refer to the CM/ECF pagination generated in the upper-righthand
 corner. Appendix A to the Policy is a list of covered locations encompassing hundreds of Plaintiff’s stores worldwide.
 (See P. at 85–106.)

                                                            2
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 3 of 10 PageID: 960




      Civil or Military“if an order of civil or military authority limits, restricts or prohibits partial
         Authority     or total access to an insured location provided such order is the direct result
      (Time Element)   of physical damage of the type insured at the insured location or within
                       five statute miles . . . of it.” (P. 58; D.E. 1 ¶¶ 84–85.)
      Contingent Time “directly resulting from physical loss or damage of the type insured to
      Element Extended property of the type insured at contingent time element locations . . . .” (P.
       (Time Element)  at 58; D.E. 1 ¶¶ 86–88.)
        Ingress/Egress “due to the necessary interruption of the Insured’s business due to partial
       (Time Element)  or total physical prevention of ingress to or egress from an insured
                       location, whether or not the premises or property of the Insured is
                       damaged, provided that such prevention is a direct result of physical
                       damage of the type insured to property of the type insured.” (P. at 59; D.E.
                       1 ¶¶ 89–90.)
          Attraction   “directly resulting from physical loss or damage of the type insured to
           Property    property of the type insured that attracts business to an insured location
       (Time Element)  and is within 1 statute mile . . . of the insured location.” (P. at 62; D.E. 1
                       ¶¶ 91–92.)
       Communicable    “[i]f a location owned, leased or rented by the Insured has the actual not
      Disease Response suspected presence of communicable disease and access to such location
     (Property Damage) is limited, restricted or prohibited by: 1) an order of an authorized
              &        governmental agency regulating the actual not suspected presence of
       Interruption by communicable disease; or 2) a decision of an Officer of the Insured as a
       Communicable    result of the actual not suspected presence of communicable disease[.]”
           Disease     (P. at 31–32, 65; D.E. 1 ¶¶ 61–66, 74–76, 93–95.)
      (Time Element) 3

           The Policy excludes coverage for “contamination, and any cost due to contamination

 including the inability to use or occupy property or any cost of making property safe or suitable

 for use or occupancy,” unless “directly resulting from other physical damage not excluded” under

 the Policy (“Contamination Exclusion”). (P. at 23.) “Contamination” is defined as “any condition

 of property due to the actual or suspected presence of any foreign substance, impurity, pollutant,

 hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria, virus, disease

 causing or illness causing agent, fungus, mold or mildew.” (P. at 79.)

           After Plaintiff’s claim was denied (D.E. 1 ¶¶ 152–53), it filed suit seeking a declaratory



 3
   Together, the “Communicable Disease Provisions.” “Communicable Disease” is defined as a “disease which is . . .
 transmissible from human to human by direct or indirect contact with an affected individual or the individual’s
 discharges, or . . . Legionellosis.” (P. 79.)

                                                        3
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 4 of 10 PageID: 961




 judgment for Defendant’s alleged breach of contract under the Policy provisions stated above

 (Counts I–IV). (Id. ¶¶ 154–88.) Plaintiff also lodged a claim under the New Jersey Consumer

 Fraud Act (“NJCFA”), N.J.S.A. § 56:8-2, for Defendant’s allegedly fraudulent processing of

 COVID-19 insurance claims (Count VI). (Id. ¶¶ 189–202.) Thereafter, Plaintiff moved for partial

 judgment on the pleadings, and Defendant cross-moved for judgment on the pleadings. (D.E. 30,

 38.) All briefing was timely filed. (D.E. 44, 49.) Additionally, this Court is in receipt of the

 parties’ supplemental submissions. (D.E. 52, 53, 54, 55, 56, 57, 58.)

 II.      LEGAL STANDARD

           When examining a motion for judgment on the pleadings under Rule 12(c), the court

 examines the pleadings in the same manner as it would a Rule 12(b)(6) motion to dismiss.4

 Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008). The court must “view the facts

 presented in the pleadings and the inferences to be drawn therefrom in the light most favorable to

 the nonmoving party.” Id. Judgment may only be granted if “the movant clearly establishes that

 no material issue of fact remains to be resolved and that he is entitled to judgment as a matter of

 law.” Id. The court may rely only on the pleadings and documents integral to or relied on by the

 complaint. Mele v. Fed. Reserve Bank of N.Y., 359 F.3d 251, 256 n.5 (3d Cir. 2004).

 III.     DISCUSSION




 4
   An adequate complaint must be “a short and plain statement of the claim showing that the pleader is entitled to
 relief.” Fed. R. Civ. P. 8(a)(2). This Rule “requires more than labels and conclusions, and a formulaic recitation of
 the elements of a cause of action will not do. Factual allegations must be enough to raise a right to relief above the
 speculative level[.]” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also
 Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (stating that Rule 8 “requires a ‘showing,’ rather than
 a blanket assertion, of an entitlement to relief”). In considering a Motion to Dismiss under Rule 12(b)(6), the Court
 must “accept all factual allegations as true, construe the complaint in the light most favorable to the plaintiff, and
 determine whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Phillips,
 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept as true all of the allegations
 contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,
 supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                                            4
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 5 of 10 PageID: 962




                       A. Breach of Contract & Declaratory Judgment Claims 5
                              i. Physical Loss or Damage Provisions

          Plaintiff’s breach of contract and declaratory judgment claims require Plaintiff to establish

 that it is entitled to coverage “within the basic terms of the [Policy].” See, e.g., Arthur Anderson

 LLP v. Fed. Ins. Co., 3 A.3d 1279, 1287 (N.J. Super. Ct. App. Div. 2010). As discussed below,

 Plaintiff fails to meet its burden. Apart from the Communicable Disease Provisions, the Property

 Damage and Time Element provisions at issue unambiguously limit coverage for “physical loss or

 damage” or for the prevention of “immediately impending[ ] physical loss or damage” either to

 Plaintiff’s insured properties or other properties within a one or five mile vicinity. (P. at 40, 46,

 50, 58–59, 62.) Plaintiff’s pleading contains no specific allegations regarding physical loss or

 damage to its covered properties, surrounding properties, or an “immediately impending” risk of

 the same. (See generally D.E. 1.) To the extent Plaintiff maintains that the Stay-at-Home Orders

 and occupancy restrictions forced the shuttering of its stores and reduced operations because of

 COVID-19 or an “imminent threat” of COVID-19 (see, e.g., D.E. 30-1 at 30–34; see also D.E. 1

 ¶¶ 47–52), these allegations are insufficient. See, e.g., Mac Prop. Grp. LLC v. Selective Fire &

 Cas. Ins. Co., No. L-2629-20, 2020 WL 7422374, at *8–9 (N.J. Super. Ct. Nov. 5, 2020) (finding



 5
   As a federal court sitting in diversity, this Court applies New Jersey’s choice-of-law rules to determine which state
 law controls. See Klaxon Co. v. Stentor Elec. Mfg. Co., Inc., 313 U.S. 487, 496 (1941); Maniscalco v. Brother Int’l
 (USA) Corp., 709 F.3d 202, 206 (3d Cir. 2013); Shapiro v. Logitech, Inc., No. 17-673, 2019 WL 397989, at *6–7
 (D.N.J. Jan. 31, 2019). “New Jersey has adopted the [two-part] ‘most significant relationship’ test set forth in the
 Restatement (Second) of Conflict of Laws.” Maniscalco, 709 F.3d at 206 (internal citation omitted). The first step
 of the inquiry is to determine whether an actual conflict exists. See P.V. ex rel. T.V. v. Camp Jaycee, 962 A.2d 453,
 459–60 (N.J. 2008). “If there is not an actual conflict, the inquiry is over and, because New Jersey would apply its
 own law in such a case, a federal court sitting in diversity must do the same.” Lebegern v. Forman, 471 F.3d 424,
 428 (3d Cir. 2006). Although Plaintiff maintains that it was required to close stores across the globe pursuant to
 various Stay-at-Home Orders, it fails to specify which locations were affected by such orders and neither party engages
 in a meaningful choice of law analysis. (See D.E. 38-1 at 9 n.6 (expressing that there is no “real conflict between the
 laws of California, New York, and New Jersey []or . . . any of the other states in which Plaintiff has a store[] as they
 relate to contract interpretation”); D.E. 44 at 4 n.1 (encouraging this Court to “accept [Defendant’s] concession that
 New Jersey law applies to this case”).) Accordingly, this Court is satisfied that there is no conflict between the
 applicable laws of the states where Stay-at-Home Orders were issued as referenced specifically in the Complaint—
 New Jersey, New York, and California—and will apply New Jersey law to the instant dispute.

                                                            5
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 6 of 10 PageID: 963




 “no direct physical loss or damage to property” resulting from an “order of civil authority”

 addressing COVID-19) (distinguishing Wakefern Food Corp. v. Liberty Mutual Fire Ins. Co., No.

 968 A.2d 724 (N.J. App. Div.), certif. denied 976 A.2d 385 (N.J. 2009)); see Causeway Auto., LLC

 v. Zurich Am. Ins. Co., No. 20-8393, 2021 WL 486917, at *6–7 (D.N.J. Feb. 10, 2021). Nor does

 the alleged “presence” of the Virus in or around Plaintiff’s stores equate to actual or imminent

 physical loss or damage of any sort. 6 Consistent with other courts’ contractual interpretations in

 similar COVID-19-related insurance disputes, Plaintiff’s allegations are not enough. See, e.g.,

 Handel v. Allstate Ins. Co., No. 20-3198, 2020 WL 6545893, at *3 (E.D. Pa. Nov. 6, 2020) (relying

 on Port Auth. of New York & New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir.

 2002)) (noting that physical loss or damage requires “that the functionality of the property ‘was

 nearly eliminated or destroyed’ or the ‘property was made useless or uninhabitable’”). 7


 6
  Although the Virus can harm humans, it does not physically alter structures and therefore does not result in coverable
 property loss or damage. See, e.g., Terry Black’s Barbeque, LLC v. State Auto. Mut. Ins. Co., No. 20-665, 2020 WL
 7351246, at *7 (W.D. Tex. Dec. 14, 2020) (determining that the presence of COVID-19 alone does not constitute
 physical loss or damage to property “because the virus can be eliminated” and “does not threaten the structures covered
 by property insurance policies”); Uncork & Create LLC v. Cincinnati Ins. Co., No. 20-401, 2020 WL 6436948, at *4–
 5 (S.D.W. Va. Nov. 2, 2020) (noting that “even when present, COVID-19 does not threaten the inanimate structures
 covered by property insurance policies, and its presence on surfaces can be eliminated with disinfectant”); Pappy’s
 Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-907, 2020 WL 5847570, at *1 (S.D. Cal. Oct. 1, 2020) (holding that
 “the presence of the virus itself, or of individuals infected [with] the virus, at [p]laintiffs’ business premises or
 elsewhere do not constitute direct physical losses of or damage to property”); Turek Enter., Inc. v. State Farm Mut.
 Auto. Ins. Co., 484 F. Supp. 3d 492, 502 (E.D. Mich. 2020) (holding that “direct physical loss” is unambiguous and
 requires a showing of “tangible damage” to property).

 Furthermore, while the transmissibility and various health concerns associated with the Virus that causes COVID-19
 are real and have been fluid throughout the pandemic, this Court declines to judicially notice or artificially presume
 that COVID-19 or the Virus that causes it were present “everywhere,” including at all of Plaintiff’s covered locations.
 (See D.E. 30-1 at 19–24; see id. at 8 n.2.)

 7
   See 7th Inning Stretch LLC v. Arch Ins. Co., No. 20-8161, 2021 WL 1153147, at *2 (D.N.J. Mar. 26, 2021); Downs
 Ford, Inc. v. Zurich Am. Ins. Co., No. 20-8595, 2021 WL 1138141, at *4 (D.N.J. Mar. 25, 2021); Café Plaza de
 Mesilla, Inc. v. Cont’l Cas. Co., No. 20-354, 2021 WL 601880, at *5–6 (D.N.M. Feb. 16, 2021); ATCM Optical, Inc.
 v. Twin City Fire Ins. Co., No. 20-4238, 2021 WL 131282, at *4–8 (E.D. Pa. Jan. 14, 2021); Part Two LLC v. Owners
 Ins. Co., No. 20-1047, 2021 WL 135319, at *3–4 (N.D. Ala. Jan. 14, 2021); Riverwalk Seafood Grill, Inc. v. Travelers
 Cas. Ins. Co. of Am., No. 20-3768, 2021 WL 81659, at *3–4 (N.D. Ill. Jan. 7, 2021); Boulevard Carroll Entm’t Grp.,
 Inc. v. Fireman’s Fund Ins. Co., No. 11771, 2020 WL 7338081, at *2 (D.N.J. Dec. 14, 2020); Chattanooga Prof’l
 Baseball Inc. v. Baseball LLC, No. 20-01312, 2020 WL 6699480, *3 (D. Ariz. Nov. 13, 2020); Hillcrest Optical, Inc.
 v. Cont’l Cas. Co., No. 20-275, 2020 WL 6163142, at *9 (S.D. Ala. Oct. 21, 2020); Henry’s La. Grill, Inc. v. Allied
 Ins. Co. of Am., No. 20-2939, 2020 WL 5938755, at *5–6 (N.D. Ga. Oct. 6, 2020); Malaube, LLC v. Greenwich Ins.

                                                           6
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 7 of 10 PageID: 964




          In any event, even if Plaintiff did plead the existence of actual or imminent “physical loss

 or damage,” its claim fails under the Contamination Exclusion. Insurance policy exclusions must

 be narrowly construed, and insurers bear the burden to establish that an exclusion should apply.

 Am. Motorists Ins. Co. v. L-C-A Sales Co., 713 A.2d 1007, 1013 (N.J. 1998). New Jersey courts

 “adhere to the principle that an insurance policy should generally be interpreted ‘according to its

 plain and ordinary meaning,’ so as not to disregard the ‘clear import and intent’ of a policy

 exclusion.” Id. (citations omitted). Here, the Contamination Exclusion unambiguously excludes

 coverage for “any condition of property due to the actual or suspected presence of any . . . virus”

 (P. 79), which would encompass the Virus that causes COVID-19. 8 See, e.g., Manhattan Partners,

 LLC v. Am. Guarantee & Liab. Ins. Co., No. 20-14342, 2021 WL 1016113, at *2 n.3 (D.N.J. Mar.

 17, 2021). Furthermore, because the Stay-at-Home Orders were issued to mitigate the spread of

 the highly contagious Virus, the relief Plaintiff seeks is tied inextricably to the suspected presence

 of the Virus and is not recoverable under the Policy. See, e.g., Mac Prop., 2020 WL 7422374, at

 *8–9 (dismissing claims for coverage where plaintiff’s policy contained a virus exclusion).

                                   ii. Communicable Disease Provisions

          In addition, Plaintiff’s claim under the Communicable Disease Provisions is fatal due to



 Co., No. 20-22615, 2020 WL 5051581, at *8 (S.D. Fla. Aug. 26, 2020); see also Infinity Exhibits, Inc. v. Certain
 Underwriters at Lloyd’s London Known as Syndicate PEM 4000, 489 F. Supp. 3d 1303, 1307–09 (M.D. Fla. 2020);
 10E, LLC v. Travelers Indem. Co. of Conn., 483 F. Supp. 3d 828, 836 (C.D. Cal. 2020); Diesel Barbershop v. State
 Farm Lloyds, 479 F. Supp. 3d 353, 360 (W.D. Tex. 2020).
 8
   This Court declines to follow the non-binding decision in Thor Equities, LLC v. Factory Mutual Insurance Company,
 which found an identical contamination exclusion ambiguous. See No. 20-3380, 2021 WL 1226983 (S.D.N.Y. Mar.
 31, 2021). As in Thor Equities, Plaintiff here attempts to restrict the Contamination Exclusion to expended “costs”
 only. (D.E. 44 at 30–31; D.E. 55.) This distinction is superfluous. Indeed, the court in Thor Equities acknowledged
 that “[p]laintiff’s reading of the exclusion could tend to render certain aspects of the exclusion meaningless.” 2021
 WL 1226983, at *4; (see D.E. 56 at 2 (arguing that the conjunctive use of “and”—specifically, “contamination, and
 any cost due to contamination including the inability to use or occupy property” (P. at 23) (emphasis added)—destroys
 Plaintiff’s proffered interpretation of the exclusion).) Moreover, Plaintiff’s assertion that a “virus” must be different
 from a “communicable disease,” as defined by the Policy, is a red herring. (See, e.g., D.E. 30-1 at 35–39.) Plaintiff’s
 interpretation of what constitutes a “virus” would eviscerate the undisputed fact that “SARS-CoV-2 is a virus that
 causes the COVID-19 disease.” (Id. at 2.)

                                                            7
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 8 of 10 PageID: 965




 the lack of “the actual not suspected presence of [COVID-19]” at Plaintiff’s covered locations. 9

 (P. 31–32, 65) (emphasis added). Notably, Plaintiff does not allege that any of its on-site customers

 or employees had COVID-19; nor does it provide any other basis to conclude that COVID-19 was

 present at one or more of its covered locations. 10 (See generally D.E. 1.) As a result, Plaintiff’s

 arguments for coverage under the Communicable Disease Provisions must fail. See, e.g., Dakota

 Girls, LLC v. Philadelphia Indem. Ins. Co., No. 20-2035, 2021 WL 858489, at *8 (S.D. Ohio Mar.

 8, 2021) (granting motion to dismiss for failure to plead facts sufficient to trigger communicable

 disease coverage where plaintiff alleged individuals on its premises exhibited COVID-19

 symptoms, but ultimately “were not tested for the disease”). 11 Undoubtedly, the COVID-19

 pandemic has altered the way in which businesses operate to prevent the Virus’s spread. Although

 this Court is sympathetic to the very real losses businesses have suffered, it cannot grant Plaintiff

 the relief it seeks under the Policy’s unambiguous terms. Thus, Defendant’s cross-motion for

 judgment on the pleadings with respect to Counts I through IV is GRANTED.

                                                B. NJCFA Claim 12


 9
   The parties do not dispute that COVID-19 constitutes a “Communicable Disease” as defined under the Policy. (D.E.
 30-1 at 28; see D.E. 38-1 at 26 n.19; see also D.E. 1-6, Ex. F at 2.) As noted previously, however, this Court will not
 judicially notice that COVID-19 existed “everywhere” at Plaintiff’s covered locations. (See supra, note 6.)
 10
    Critically absent from the pleading is an allegation to support Plaintiff’s contention in reply that “scores of people
 passed through [its] stores, some of them spreading COVID-19 as they went[.]” (Compare D.E. 44 at 17, with D.E.
 1.) In addition, coverage under the Communicable Disease Provisions is problematic under its second prerequisite
 requiring “limited, restricted or prohibited” access to a covered location due to “an order of an authorized
 governmental agency.” (P. 31, 65.) To meet this prong, Plaintiff essentially asks this Court to assume that every
 covered location across the globe was subject to a government’s Stay-at-Home Order; however, the Complaint
 specifically refers to orders in only two cities and one state in the U.S. (See D.E. 1 ¶¶ 38–40.)
 11
    See also Blue Coral, LLC v. W. Bend Mut. Ins. Co., No. 20-496, 2021 WL 1395771, at *4 (E.D.N.C. Apr. 13, 2021);
 Windber Hosp. v. Travelers Prop. Cas. Co. of Am., No. 20-080, 2021 WL 1061849, at *5 (W.D. Pa. Mar. 18, 2021);
 Cf. Baldwin Acad., Inc. v. Markel Ins. Co., No. 20-2004, 2020 WL 7488945, at *4 (S.D. Cal. Dec. 21, 2020) (finding
 an “‘outbreak’ of a communicable disease” sufficient to withstand a motion to dismiss where at least one parent tested
 positive for COVID-19 after she “repeatedly visited” plaintiff’s school premises days prior).
 12
    Plaintiff’s brief in support of its partial motion for judgment on the pleadings contained no arguments with respect
 to Count VI for alleged violation of the NJCFA. (See generally D.E. 30-1.) Thus, this Court addresses the sufficiency
 of the NJCFA claim in connection with Defendant’s motion for judgment on the pleadings. In addition, it bears noting
 that the Complaint contains no Count V.

                                                            8
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 9 of 10 PageID: 966




        The NJCFA makes unlawful “any unconscionable commercial practice, deception, fraud,

 false pretense, false promise, misrepresentation, or the knowing, concealment, suppression, or

 omission of any material fact with intent that others rely upon such concealment, suppression or

 omission, in connection with the sale or advertisement of any merchandise or real estate.” N.J.S.A.

 § 56:8-2. To state a claim under the NJCFA, plaintiff must allege “(1) unlawful conduct by the

 defendants; (2) an ascertainable loss on the part of the plaintiff; and (3) a causal relationship

 between the defendant[’]s[] unlawful conduct and the plaintiff’s ascertainable loss.” Green v.

 Green Mountain Coffee Roasters, Inc., 279 F.R.D. 275, 280 (D.N.J. 2011) (quotation omitted).

 Although the unlawful conduct of an insurer in the sale of insurance policies to consumers may be

 redressable under the NJCFA, it “was not intended as a vehicle to recover damages for an insurance

 company’s refusal to pay benefits.” Myska v. N.J. Mfrs. Ins. Co., 114 A.3d 761, 777 (N.J. Super.

 Ct. App. Div. 2015); In re Van Holt, 163 F.3d 161, 168 (3d Cir. 1998) (“The mere denial of

 insurance benefits to which the plaintiffs believe[ ] they [are] entitled does not comprise an

 unconscionable commercial practice.”).

        Here, Plaintiff does not assert an NJCFA claim wholly independent from its breach of

 contract claims. Rather, Plaintiff’s NJCFA claim is “related directly to the insurance policy

 dispute over the denial of benefits” due to COVID-19. See Ryan v. Liberty Mut. Fire Ins. Co., 234

 F. Supp. 3d 612, 619 (D.N.J. 2017); see also Nationwide Mut. Ins. Co. v. Caris, 170 F. Supp. 3d

 740, 746–47 (D.N.J. 2016); Zero Barnegat Bay, LLC v. Lexington Ins. Co., No. 14-1716, 2019

 WL 1242436, at *5 (D.N.J. Mar. 18, 2019). Nor does Plaintiff allege “fraud in connection with

 the subsequent performance of a consumer contract.” See Smith v. State Farm Fire & Cas. Co.,

 No. 19-10319, 2020 WL 6938432, at *8 (D.N.J. Nov. 25, 2020) (distinguishing Alpizar-Fallas v.

 Favero, 908 F.3d 910, 914 (3d Cir. 2018), which involved a plaintiff who “was tricked into signing



                                                 9
Case 2:20-cv-10167-SDW-LDW Document 59 Filed 05/12/21 Page 10 of 10 PageID: 967




 a waiver”). Even when viewed in a light most favorable to Plaintiff, Defendant’s “talking points”

 concerning its purported “systemic” handling of COVID-19-related claims in which it “intended

 to defraud [Defendant’s] policyholders” (see D.E. 1 ¶ 191; id. ¶¶ 147, 199), is contradicted by

 documents Plaintiff attached to its pleading. (See D.E. 1-11, Ex. K at 2 (stating that Defendant’s

 talking points do “not deal with all the issues associated with [COVID-19], but will be helpful in

 providing responses to basic questions as it relates to the coverage provided by [Defendant’s]

 policies”) (emphasis added).) For example, Defendant’s direct correspondence with Plaintiff and

 its “talking points” do not foreclose possible coverage under the Communicable Disease

 Provisions provided that policyholders confirm the “actual presence” of a communicable disease,

 subject to further investigation. (See D.E. 1-6, Ex. F at 2–3; D.E. 1-11, Ex. K at 2–3 (noting that

 the “actual presence” of a communicable disease may be confirmed by an employee who “actually

 has [COVID-19]”).) 13 For the same reasons, Plaintiff’s allegations do not establish that Defendant

 engaged in unlawful conduct. Accordingly, Defendant’s cross-motion for judgment on the

 pleadings with respect to Count VI is GRANTED.

 IV.     CONCLUSION

         For the reasons set forth above, Plaintiff’s Partial Motion for Judgment on the Pleadings is

 DENIED and Defendant’s Cross-Motion for Judgment on the Pleadings is GRANTED. An

 appropriate order follows.

                                                               /s/ Susan D. Wigenton
                                                               SUSAN D. WIGENTON, U.S.D.J.
 Orig:            Clerk
 cc:              Leda D. Wettre, U.S.M.J.
                  Parties

 13
    Relatedly, because the Complaint focuses on Defendant’s denial of coverage under one Policy and does not refer to
 any experiences of Defendant’s other policyholders, Plaintiff fails to plead with the required specificity how
 Defendant’s alleged claim handling practice was “systemic” in nature. (See generally D.E. 1); see also Hanson v.
 Allstate New Jersey Ins. Co., No. 15-8882, 2016 WL 3912025, at *2 n.2 (D.N.J. July 19, 2016) (citing Fed. R. Civ. P.
 9(b) and Frederico v. Home Depot, 507 F.3d 188, 200–01 (3d Cir. 2007)).

                                                         10
